Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 1 of 62 PageID #: 154




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK

   JACK GARNSEY, derivatively on behalf of
   COVETRUS, INC.,
                                                       C.A. No. FY
          Plaintiff,

          v.

   BENJAMIN SHAW, CHRISTINE T.                         DEMAND FOR JURY TRIAL
   KOMOLA, STEVEN PALADINO, BETSY
   ATKINS, DEBORAH G. ELLINGER,
   SANDRA L. HELTON, PHILIP A.
   LASKAWY, MARK J. MANOFF, EDWARD
   M. MCNAMARA, RAVI SACHDEV, DAVID
   E. SHAW, BENJAMIN WOLIN, and HENRY
   SCHEIN, INC.,

          Defendants,

          and

   COVETRUS, INC.,

          Nominal Defendant.


                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

        Plaintiff Jack Garnsey (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively and

 on behalf of Nominal Defendant Covetrus, Inc. (“Covetrus” or the “Company”), files this Verified

 Shareholder Derivative Complaint against Individual Defendants Benjamin Shaw (“B. Shaw”),

 Christine T. Komola (“Komola”), Steven Paladino (“Paladino”), Betsy Atkins (“Atkins”),

 Deborah G. Ellinger (“Ellinger”), Sandra L. Helton (“Helton”), Mark J. Manoff (“Manoff”),

 Edward M. McNamara (“McNamara”), Philip A. Laskawy (“Laskawy”), Ravi Sachdev

 (“Sachdev”), David E. Shaw (“D. Shaw”), and Benjamin Wolin (“Wolin”) (collectively, the

 “Individual Defendants”), for breaches of their fiduciary duties as directors and/or officers of



                                                 1
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 2 of 62 PageID #: 155




 Covetrus, unjust enrichment, insider trading (Brophy claim), and for contribution under Sections

 10(b) and 21D of the Securities Exchange Act of 1934 (the “Exchange Act”), and against

 Defendant Henry Schein, Inc., for aiding and abetting the foregoing misconduct and for

 contribution under Sections 10(b) and 21D of the Exchange Act (“Henry Schein,” together with

 the Individual Defendants and Covetrus, the “Defendants”). As for Plaintiff’s complaint against

 the Defendants, Plaintiff alleges the following based upon personal knowledge as to Plaintiff and

 Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia, the

 investigation conducted by and through Plaintiff’s attorneys, which included, among other things,

 a review of the Defendants’ public documents, conference calls and announcements made by

 Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

 releases published by and regarding Covetrus, legal filings, news reports, securities analysts’

 reports and advisories about the Company, and information readily obtainable on the Internet.

 Plaintiff believes that substantial evidentiary support will exist for the allegations set forth herein

 after a reasonable opportunity for discovery.

 I.     NATURE OF THE ACTION

        1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

 by Covetrus’s directors and officers, from December 26, 2018 through August 12, 2019, both dates

 inclusive (the “Relevant Period”).

        2.      Covetrus is a Delaware company based in Portland, Maine, which specializes in

 providing veterinarians and their clients with animal-related products, medication, software, and

 services. It formed via the merger of Henry Schein Animal Health (“HSAH”), which is a spin-off

 of part of Defendant Henry Schein’s business, and Vets First Choice (“VFC”), a third-party animal

 health company. While this was billed as a great new investment opportunity and a way to create

 value for shareholders, Defendant Henry Schein was happy to dump HSAH, rake in a small fortune


                                                   2
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 3 of 62 PageID #: 156




 as part of its sale, and saddle the new company, Covetrus, with debt owed to Defendant Henry

 Schein, due to HSAH’s high overhead costs, low margins, incompatibility with the rest of the

 organization, and HSAH’s own internal disorganization caused by Defendant Henry Schein’s poor

 management.

        3.      Defendant Henry Schein spun off HSAH into HS Spinco, Inc. (“HS Spinco”), an

 entity created to effectuate the spin-off, and merged it with VFC with HS Spinco as the surviving

 entity. With these transactions completed, HS Spinco was renamed Covetrus, and Defendant

 Henry Schein divested itself of all Covetrus stock, receiving quite a sum of money in the process.

 As part of the series of transactions which created Covetrus, Defendant Henry Schein was

 empowered to name six members to Covetrus’s then eleven-member board of directors (the

 “Board”). These six directors were Defendants Ellinger, Helton, Laskawy, Manoff, Paladino, and

 Wolin. Covetrus then began operating as its own company in February 2019.

        4.      From the start of its operations and throughout the Relevant Period, the Defendants

 touted that by merging HSAH with VFC, the Company as the surviving entity would benefit from

 the synergies of integration, and that such integration would be completed even prior to the start

 of any business. None of this was true. In reality, the Company was in a state of shambles.

 Integration did not occur meaningfully prior to operations, integration was not happening in any

 meaningful way once operations began, there was no plan to integrate during the Relevant Period,

 and as such there were no synergies to be experienced from the merger. Essentially, the HSAH

 and VFC sides of the business operated as completely separate units, often in competition with

 one another and with no capacity or desire to cooperate. Moreover, the HSAH side in particular

 was completely disorganized, with its individual business units being so independent from one




                                                 3
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 4 of 62 PageID #: 157




 another that employees of any one unit did not know what products were being sold by most other

 HSAH units.

        5.      This disorganization both prior to and following the formation of Covetrus affected

 Covetrus’s performance. Customers dealing with one part of Covetrus could not easily access the

 other products or services offered by other parts of Covetrus because there was no integrated

 system and employees did not know the other parts of the business or how to effectively address

 or direct customer inquiries. Moreover, within the supply chain, the failure of integration caused

 numerous delays in fulfilling customers’ orders which in turn caused both cancellations and loss

 of customers, all affecting Covetrus’s bottom line.

        6.      Still, despite these internal conditions the Individual Defendants made and caused

 the Company to make false and misleading statements which continued to tout the so-called

 integration and their positive business effects. As just two examples, at the time of formation

 Defendants touted Covetrus’s “global scale, comprehensive and integrated capabilities and

 expertise.” Even after operations were underway, and the Company’s poor performance started to

 come under scrutiny, then–Chief Executive Officer (“CEO”) Defendant B. Shaw continued to

 maintain that Covetrus was “a story of how 80 very special animal health organizations…now, for

 the first time, are part of one integrated organization.”

        7.      This great deception had the effect of Covetrus wildly underperforming

 expectations as soon as the Company released its first quarterly report as a publicly traded

 company in the first quarter of 2019. But even in light of this, the Individual Defendants refused

 to disclose the integration failure and continued touting the Company’s business prospects based

 upon the Company’s purported successful integration of HSAH and VFC.




                                                   4
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 5 of 62 PageID #: 158




        8.      On August 13, 2019, after yet another poor performance in the second quarter of

 2019, Defendants finally disclosed that, in fact, the previously touted integration had not occurred,

 that such integration was in actuality just beginning, and that therefore Covetrus was not

 experiencing the touted benefits of integration.

        9.      On this news, Covetrus’s stock price fell from $23.19 per share at close of trading

 on August 12, 2019 to close on August 13, 2019 at $13.89 per share, a remarkable $9.30 drop

 representing more than a 40.1% drop in value. As the news, and analyst reports about the news,

 further circulated, the Company’s stock price dropped further to $12.35 per share by the close of

 trading the next day, August 14, 2019. This represented a total decline of $10.84 per share or over

 46.7% over the course of the two days.

        10.     After the Relevant Period, and after Defendants B. Shaw and Komola resigned as

 CEO and Chief Financial Officer (“CFO”) respectively, newly-installed CEO Defendant Wolin

 admitted that the integration touted by his predecessors had not yet happened, going so far as to

 state that “[i]t’s hard to integrate when you don’t even have one person driving the direction of the

 business,” and moreover that such integration was not imminent but instead was going to take a

 “three-to-five-year period” to implement.

        11.     Furthermore, as part of its formation, the Company entered into more than eighty

 Transition Services Agreements (“TSAs”) under which Covetrus would pay Defendant Henry

 Schein to handle certain administrative functions while Covetrus developed the in-house capability

 to handle these functions on its own. However, Defendant Henry Schein wielded extensive

 influence over Covetrus because it was largely a former subsidiary of Henry Schein and a majority

 of the Board had been appointed by Henry Schein. As a result, the terms of these TSAs benefitted

 Defendant Henry Schein at the expense of the Company and its stockholders—these TSAs charged




                                                    5
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 6 of 62 PageID #: 159




 excessive rates for services and extended longer than necessary, such that Covetrus was still

 obligated to make payments to Defendant Henry Schein under some TSAs for redundant services

 even after Covetrus had established its own internal capabilities.

        12.     During the Relevant Period, the Individual Defendants breached their fiduciary

 duties by causing the Company to make a series of materially misleading statements that failed to

 disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not

 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.

        13.     Further, the Individual Defendants breached their duty to the Company by entering

 into the TSAs with Defendant Henry Schein which both charged excessive rates for services and

 extended longer than necessary, such that Covetrus was still obligated to make payments to

 Defendant Henry Schein under some TSAs for redundant services even after Covetrus had

 established its own internal capabilities.

        14.     Due to the Individual Defendants’ misconduct, and Defendant Henry Schein’s

 aiding and abetting thereof, a securities class action has been filed against Covetrus, certain of its

 officers, and Henry Schein, in the United States District Court for the Eastern District of New




                                                   6
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 7 of 62 PageID #: 160




 York, captioned City of Hollywood Police Officers’ Retirement System, et al. v. Henry Schein, Inc.,

 et al., Case No. 2:19-cv-05530 (the “Securities Class Action”).

        15.      The Company has been substantially damaged as a result of the Individual

 Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct, and

 Defendant Henry Schein’s aiding and abetting thereof.

        16.      At least half of the Company’s current Board could not disinterestedly and

 independently respond to a litigation demand in connection with the misleading representations

 because, among other things, six of the ten current directors were appointed by Defendant Henry

 Schein and could not disinterestedly consider whether Defendant Henry Schein made misleading

 statements about the state of Covetrus’s affairs. As a result, a majority of the Board could not

 disinterestedly investigate whether their conduct constituted breaches of fiduciary duties under

 Delaware law.

 II.    JURISDICTION AND VENUE

        17.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

 Plaintiff’s claims raise a federal question: contribution for violations of Section 10(b) of the

 Exchange Act.

        18.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

 to 28 U.S.C. § 1367(a).

        19.      This derivative action is not a collusive action to confer jurisdiction on a court of

 the United States that it would not otherwise have.

        20.      The Court has personal jurisdiction over each of the Defendants because each

 Defendant is either a corporation incorporated in this District, or he or she is an individual who

 has minimum contacts with this District to justify the exercise of jurisdiction over them.




                                                   7
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 8 of 62 PageID #: 161




        21.     Venue is proper in this District because Covetrus does buisness in this District. In

 addition, a substantial portion of the transactions and wrongs complained of herein occurred in this

 District, and the Defendants have received substantial compensation in this District by engaging

 in numerous activities that had an effect in this District.

 III.   PARTIES

 Plaintiff

        22.     Plaintiff currently owns Covetrus common stock and has continuously held

 Covetrus common stock since March 2019.

 Nominal Defendant Covetrus

        23.     Covetrus is a Delaware corporation with its principal executive offices at 7 Custom

 House Street, Portland, Maine 04101. Covetrus’s shares trade on the NASDAQ Global Select

 Market (“NASDAQ”) under the ticker symbol “CVET.”

 Defendant B. Shaw

        24.     Defendant B. Shaw served as the Company’s President, CEO, and as a Company

 director from February 2019 until his resignation in October 2019. During his tenure, he served as

 a member of the Strategy Committee. Moreover, he is the son of Defendant D. Shaw, who had

 served as Chairman of the Board. According to the Company’s Schedule 14A filed with the SEC

 on October 26, 2020 in connection to a special shareholder meeting (the “Special Meeting Proxy

 Statement”), as of September 30, 2020,1 Defendant B. Shaw beneficially owned 1,039,291 shares

 of the Company common stock. Given that the price per share of the Company’s common stock




 1
   Since Defendant B. Shaw was no longer with the Company at the time the Company filed the
 Special Meeting Proxy Statement, Defendant B. Shaw’s “[r]eported shares of Common Stock
 [contained in the Special Meeting Proxy Statement] are based on the last information available to
 the Company.”


                                                    8
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 9 of 62 PageID #: 162




 at the close of trading on September 30, 2020 was $24.40, Defendant B. Shaw owned

 approximately $25.4 million worth of Covetrus common stock as of that date.

        25.    For the fiscal year ended December 31, 2019, Defendant B. Shaw received a total

 of $4,772,129 in compensation from the Company. This included $587,932 in salary, $1,750,000

 in stock awards, $1,750,000 in option awards, $672,575 in non-equity incentive plan

 compensation, and $11,622 in all other compensation.

 Defendant Komola

        26.    Defendant Komola served as CFO and Executive Vice President of the Company

 from February 2019 until December 16, 2019, when she resigned. According to the Special

 Meeting Proxy Statement, as of September 30, 2020, 2 Defendant Komola beneficially owned

 6,073 shares of Company common stock. Given that the price per share of the Company’s common

 stock at the close of trading on September 30, 2020 was $24.40, Defendant Komola owned over

 $148,181 of Covetrus common stock as of that date.

        27.    For the fiscal year ended December 31, 2019, Defendant Komola received a total

 of $3,698,155 in compensation from the Company. This included $584,110 in salary, $2,000,000

 in stock awards, $750,000 option awards, $342,502 in non-equity incentive plan compensation,

 and $21,543 in all other compensation.

 Defendant Paladino

        28.    Defendant Paladino has served as a Company director since February 2019. He also

 served on the Company’s Strategy Committee, before it was dissolved in February 2020.




 2
   Since Defendant Komola was no longer with the Company at the time the Company filed the
 Special Meeting Proxy Statement, Defendant Komola’s “[r]eported shares of Common Stock
 [contained in the Special Meeting Proxy Statement] are based on the last information available to
 the Company.”


                                                9
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 10 of 62 PageID #: 163




 Previously, he served as the Company’s President, Treasurer, and CFO until he resigned on

 February 7, 2019. Moreover, he has held numerous management and leadership positions at

 Defendant Henry Schein since 1987. Specifically, Defendant Paladino has served as Defendant

 Henry Schein’s Executive Vice President since 2000, its CFO since 1993, and a member of its

 board of directors since 1992. According to the Special Meeting Proxy Statement, as of September

 30, 2020, Defendant Paladino beneficially owned 43,037 shares of the Company’s common stock.

 Given that the price per share of the Company’s common stock at the close of trading on September

 30, 2020 was $24.40, Defendant Paladino owned more than $1 million of Company common stock

 as of that date.

         29.        For the fiscal year ending December 31, 2019, Defendant Paladino received a total

 of $292,500 in compensation, including $67,500 in fees earned or paid in cash and $225,000 in

 restricted stock unit awards.

 Defendant Atkins

         30.        Defendant Atkins served as a Company director from February 2019 until

 September 2019, when she resigned. On the Board, she served as Chair of the Compensation

 Committee and as a member of the Nominating and Governance Committee. She served as a

 director of VFC from November 2016 until it merged with HS Spinco.

         31.        For the fiscal year ending December 31, 2019, Defendant Atkins received $317,500

 in compensation, including $92,500 in fees earned or paid in cash and $225,000 in restricted stock

 unit awards.

 Defendant Ellinger

         32.        Defendant Ellinger has served as a Company director since February 2019. She also

 serves as Chair of the Nominating and Governance Committee and as a member of the




                                                   10
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 11 of 62 PageID #: 164




 Compensation Committee. According to the Special Meeting Proxy Statement, as of September

 30, 2020, Defendant Ellinger beneficially owned 6,288 shares of Company common stock. Given

 that the price per share of the Company’s common stock at the close of trading on September 30,

 2020 was $24.40, Defendant Ellinger owned over $153,427 worth of Covetrus common stock.

        33.     For the fiscal year ending December 31, 2019 Defendant Ellinger received

 $305,000 in total compensation, including $80,000 in fees earned or paid in cash, and $225,000 in

 restricted stock unit awards.

 Defendant Helton

        34.     Defendant Helton has served as a Company director since February 2019. She also

 serves as Chair of the Audit Committee and as a member of the Nominating and Governance

 Committee. According to the Special Meeting Proxy Statement, as of September 30, 2020,

 Defendant Helton beneficially owned 6,288 shares of Company common stock. Given that the

 price per share of the Company’s common stock at the close of trading on September 30, 2020

 was $24.40, Defendant Helton owned over $153,427 worth of Covetrus common stock.

        35.     For the fiscal year ending December 31, 2019, Defendant Helton received $322,500

 in compensation, including $97,500 in fees earned or paid in cash and $225,000 in restricted stock

 unit awards.

 Defendant Laskawy

        36.     Defendant Laskawy has served as a Company director since February 2019. He

 also served as Lead Independent Director until he became Chairman of the Board, a position he

 currently holds, on October 21, 2019. He is also a member of the Nominating and Governance

 Committee. In addition, he has been a member of Defendant Henry Schein’s board of directors

 since 2002 and has served as the lead independent director on Defendant Henry Schein’s board of




                                                11
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 12 of 62 PageID #: 165




 directors since 2012. According to the Special Meeting Proxy Statement, as of September 30,

 2020, Defendant Laskawy beneficially owned 7,346 shares of Covetrus common stock. Given that

 the price per share of the Company’s common stock at the close of trading on September 30, 2020

 was $24.40 per share, Defendant Laskawy owned over $179,242 worth of Covetrus common stock.

        37.     For the fiscal year ending December 31, 2019, Defendant Laskawy received

 $560,000 in compensation. This included $335,000 in fees earned or paid in cash and $225,000 in

 restricted stock award units.

 Defendant Manoff

        38.     Defendant Manoff has served as a Company director since February 2019. He also

 serves as a member of both the Audit Committee and the Nominating and Governance Committee.

 In addition, he served on the Strategy Committee prior to its dissolution in February 2020.

 According to the Special Meeting Proxy Statement, as of September 30, 2020, Defendant Manoff

 beneficially owned 6,288 shares of the Company’s common stock. Given that the price per share

 of the Company’s common stock at the close of trading on September 30, 2020 was $24.40 per

 share, Defendant Manoff owned over $153,427 worth of Covetrus common stock.

        39.     For the fiscal year ending December 31, 2019, Defendant Manoff received

 $307,500 in compensation, including $82,500 in fees earned or paid in cash and $225,000 in

 restricted stock unit awards.

 Defendant McNamara

        40.     Defendant McNamara has served as a Company director since February 2019. He

 also serves as Chair of the Compensation Committee and as a member of the Audit Committee.

 According to the Special Meeting Proxy Statement, as of September 30, 2020, Defendant

 McNamara beneficially owned 40,813 shares of Covetrus common stock and could exercise




                                               12
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 13 of 62 PageID #: 166




 options on or within 60 days of September 30, 2020 for an additional 77,435. Given that the price

 per share of the Company’s common stock at the close of trading on September 30, 2020 was

 $24.40 per share, Defendant McNamara owned over $995,837 in Covetrus common stock and

 could exercise options to acquire approximately $1.9 million more within 60 days as of that date.

 He served as a director of VFC from June 2011 until it merged with HS Spinco.

        41.     For the fiscal year ending December 31, 2019, Defendant McNamara received

 $308,150 in compensation, including $83,150 in fees earned or paid in cash and $225,000 in

 restricted stock unit awards.

 Defendant Sachdev

        42.     Defendant Sachdev has served as a Company director since February 2019. He also

 serves as a member of the Compensation Committee and served as the Chair of the Strategy

 Committee prior to its dissolution in February 2020. According to the Special Meeting Proxy

 Statement, as of September 30, 2020, Defendant Sachdev beneficially owned 6,288 shares of

 Covetrus common stock. Given that the price per share of the Company’s common stock at the

 close of trading on September 30, 2020 was $24.40 per share, Defendant Sachdev owned over

 $153,427 in Covetrus common stock. He served as a director of VFC from July 2015 until it

 merged with HS Spinco.

        43.     For the fiscal year ending December 31, 2019, Defendant Sachdev received

 $312,500 in compensation, including $87,500 in fees earned or paid in cash and $225,000 in

 restricted stock unit awards.

 Defendant D. Shaw

        44.     Defendant D. Shaw served as a Company director from February 2019 until the

 May 13, 2020 annual shareholder meeting, when he chose not to stand for reelection, and as




                                                13
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 14 of 62 PageID #: 167




 Chairman of the Board from February 2019 until September 2019 when he resigned from that

 position. From his resignation as Chair until the Committee’s dissolution, he also served as a

 member of the Strategy Committee until its February 2020 dissolution. He cofounded VFC and

 served as the Chairman of VFC’s Board from May 2010 until the company merged with HS

 Spinco.

        45.     For the fiscal year ending December 31, 2019, Defendant D. Shaw received

 $577,445 in compensation, including $352,445 in fees earned or paid in cash and $225,000 in

 restricted stock unit awards.

 Defendant Wolin

        46.     Defendant Wolin has served as CEO since October 2019 and as a Company director

 since February 2019. He also served as Chairman of the Board from September 2019 until October

 2019. Prior to being named Chairman, and eventually CEO, Defendant Wolin served as a member

 of the Compensation Committee and the Strategy Committee, but he resigned from these positions

 in September 2019. According to the Special Meeting Proxy Statement, as of September 30, 2020,

 Defendant Wolin beneficially owned 57,273 shares of Covetrus common stock, with an additional

 21,615 vesting within 60 days of September 30, 2020. Given that the price per share of the

 Company’s common stock at the close of trading on September 30, 2020 was $24.40 per share,

 Defendant Wolin owned nearly $1.4 million in Covetrus common stock, with approximately

 $527,406 more vesting within 60 days as of that date.

        47.     For the fiscal year ending December 31, 2019, Defendant Wolin received

 $3,690,212 in total compensation. This included $164,712 in salary, $3,500,000 in stock awards,

 and $25,500 in all other compensation.




                                                14
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 15 of 62 PageID #: 168




 Defendant Henry Schein

        48.     Defendant Henry Schein is a Delaware corporation with its principal

 executive offices at 135 Duryea Road, Melville, New York 11747. Henry Schein’s shares

 trade on the NASDAQ under the ticker symbol “HSIC.” It is in the business of providing

 medical and dental supplies and services to doctors and dentists.

        49.     Until February 2019, when Covetrus began operations and Defendant Henry Schein

 divested itself of all Covetrus stock, Defendant Henry Schein operated and controlled HSAH as

 well as Covetrus’s predecessor, HS Spinco. While still HS Spinco, the Company’s Board consisted

 entirely of Defendant Henry Schein’s insiders, including Defendant Paladino, Defendant Henry

 Schein’s CFO; Michael S. Ettinger (“Ettinger”), Senior Vice President of Corporate & Legal

 Affairs at Defendant Henry Schein; Mark E. Mlotek (“Mlotek”), Executive Vice President, Chief

 Strategic Officer, and director at Defendant Henry Schein; and Walter Siegel (“Siegel”), Senior

 Vice President and General Counsel at Defendant Henry Schein. These directors caused the

 Company, while it was still HS Spinco, to file a number of misleading Registration Statements and

 Prospectuses with the SEC, detailed below. After the spin-off and merger, Defendant Henry Schein

 named a majority of Covetrus’s new Board and Defendant Paladino, in particular, has extensive

 prior relationships with Defendant Henry Schein.

 IV.    DUTIES OF THE INDIVIDUAL DEFENDANTS

        A.      Fiduciary Duties

        50.     By reason of their positions as the Company’s officers, directors, and/or fiduciaries

 of Covetrus and because of their ability to control the business and corporate affairs of Covetrus,

 the Individual Defendants owed Covetrus and its shareholders fiduciary obligations of loyalty,

 good faith, candor, and due care, and were and are required to use their utmost ability to control

 and manage Covetrus in a fair, just, honest, and equitable manner. The Individual Defendants were


                                                 15
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 16 of 62 PageID #: 169




 and are required to act in furtherance of the best interests of Covetrus and its shareholders so as to

 benefit all shareholders equally and not in furtherance of their personal interest or benefit.

        51.     Each director and officer of the Company owes to Covetrus and its shareholders

 the fiduciary duty to exercise good faith and diligence in the administration of the Company and

 in the use and preservation of its property and assets and the highest obligations of fair dealing.

        52.     The Individual Defendants, because of their positions of control and authority as

 the Company’s directors and/or officers of Covetrus, were able to and did, directly and/or

 indirectly, exercise control over the wrongful acts complained of herein. Because of their advisory,

 executive, managerial, and directorial positions with Covetrus, each of the Individual Defendants

 had knowledge of material non-public information regarding the Company.

        53.     To discharge their duties, the officers and directors of Covetrus were required to

 exercise reasonable and prudent supervision over the management, policies, practices, and internal

 controls of the Company. By virtue of such duties, the officers and directors of Covetrus were

 required to, among other things:

                (a)     Exercise good faith to ensure that the affairs of the Company were
                        conducted in an efficient, business-like manner so as to make it possible to
                        provide the highest quality performance of their business;

                (b)     Exercise good faith to ensure that the Company was operated in a diligent,
                        honest, and prudent manner and complied with all applicable federal and
                        state laws, rules, regulations and requirements, and all contractual
                        obligations, including acting only within the scope of its legal authority;

                (c)     Exercise good faith to ensure that the Company’s communications with the
                        public and with shareholders are made with due candor in a timely and
                        complete fashion; and

                (d)     When put on notice of problems with the Company’s business practices and
                        operations, exercise good faith in taking appropriate action to correct the
                        misconduct and prevent its recurrence.




                                                  16
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 17 of 62 PageID #: 170




        B.      Code of Ethics

        54.     Covetrus’s Code of Ethics provides that the Company “strives to apply the highest

 level of integrity, ethical standards, and legal principles in every aspect of its business conduct.”

 Moreover, the Code of Ethics describes itself as “a guide for each of the Company’s employees,

 executive officers, directors and others acting on behalf of the Company…to follow in meeting

 these principles.”

        55.     The Code of Ethics states that it is “designed to deter wrongdoing and promote,”

 among other things, “[h]onest and ethical conduct, including the ethical handling of actual or

 apparent conflicts of interest between personal and professional relationships;” “[c]ompliance with

 applicable governmental laws, rules and regulations;” “prompt internal reporting to an appropriate

 person or persons identified herein of violations of this Code;” “[f]ull, fair, accurate, timely,

 objective, complete, relevant and understandable disclosure in reports and documents that the

 Company files with, or submits to, the [SEC] … or other regulatory and governmental agencies

 and its stockholders and in other public communication made by the Company;” and “[s]trict

 accountability for adherence to this Code.”

        56.     In a section titled, “Responsibility with Respect to Public Disclosures” the Code of

 Ethics states the following, in relevant part:

        The Company is committed to providing full, fair, accurate, timely and
        understandable disclosure in its public communications and in the reports and
        documents that the Company files with regulatory authorities, including the SEC.
        Strict laws apply to how the Company discloses information to its investors. These
        laws require the Company to make certain that any information it releases to the
        public about its business, financial condition or operating results is accurate and
        consistent. Strict compliance with both the spirit and the letter of the law governing
        public disclosures and reporting to the SEC is required. The Company’s disclosures
        will enable its stockholders to understand (i) its key business opportunities, (ii) the
        issues and risks managed, (iii) its critical accounting policies employed and (iv) the
        important judgments made in preparing financial statements.




                                                  17
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 18 of 62 PageID #: 171




         57.     The Code of Ethics also provides the following, in relevant part, under a section

 titled, “Insider Trading”:

         It is illegal and unethical for Company Parties to buy or sell securities, or tip others
         to trade, while in possession of material non-public information about that security
         (sometimes called “Inside Information”) or to communicate such information to
         others who trade on the basis of such information (commonly known as “tipping”).
         Material non-public information is any information about the Company, its vendors
         or customers that a reasonable investor would consider significant in deciding
         whether to buy, hold or sell the security. Information is non-public until it has been
         effectively communicated by the Company to, and absorbed by, the marketplace
         through a press release or other appropriate manner. Whether a particular piece of
         information is “material” or “non-public” will be judged with 20-20 hindsight.
         When a Company Party has any doubt about whether or not he or she has material,
         non-public information, the Company Party should assume that it is material and
         has not been disclosed to the public.

         58.     Moreover, the Code of Ethics provides the following, in relevant part, under a

 section titled, “Record-Keeping and Document Retention”:

         The Company requires honest and accurate recording and reporting of information
         in order to make responsible business decisions. Company Parties must document
         and record accurately all business expense accounts they use or expenses they incur.
         If a Company Party is unsure whether a certain expense is legitimate, the Company
         Party should ask the Company’s General Counsel. Company Parties who are
         executive officers or members of the Board should confer with the Board or a
         committee of the Board.

         All of the Company’s books, records, accounts and financial statements must be
         maintained in reasonable detail, must appropriately reflect the Company’s
         transactions and must conform both to applicable legal requirements and to the
         Company’s system of internal controls. Unrecorded or “off the books” funds or
         assets cannot be maintained unless permitted by applicable laws, rules or
         regulations. While all Company Parties may not need to be familiar with accounting
         procedures, the Company and each Company Party needs to ensure that every
         business record is accurate, complete and reliable. Falsification or unauthorized
         destruction of any Company document or record will not be tolerated. Company
         Parties must also ensure that only authorized persons execute transactions on behalf
         of the Company or have access to the Company’s assets. Any questions concerning
         the Company’s internal controls should be directed to the Company’s General
         Counsel.

         59.     In a section titled, “Reports Regarding Accounting and Auditing Matters,” the Code

 of Ethics states, in relevant part:


                                                   18
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 19 of 62 PageID #: 172




        When Company Parties have any concern regarding questionable accounting,
        internal accounting controls or auditing matters relating to the Company, they are
        required to report it. Examples of such concerns include:

        • Fraud or deliberate error in the preparation, evaluation, review or audit of any
        financial statement of the Company;

        • Fraud or deliberate error in the recording and maintaining of financial records of
        the Company;

        • Deficiencies in, or noncompliance with, the Company’s internal accounting
        controls;

        • Misrepresentation or false statement to, or by, a senior officer or accountant
        regarding a matter contained in the Company’s financial records, financial reports
        or audit reports; or

        • Deviation from full and fair reporting of the financial condition of the Company.

        60.    In a section titled, “Compliance Procedures,” the Code of Ethics states:

        This Code broadly describes the ethical standards by which the Company conducts
        its business. All Company Parties must comply in full with the provisions of this
        Code at all times. If a Company Party is uncertain as to the applicability of any of
        these standards to a particular situation or the propriety of any contemplated course
        of action, the Company encourages such Company Party to discuss the potential
        situation with the Company’s General Counsel. Company Parties who are
        executive officers or members of the Board should discuss the potential situation
        with the Board or a committee of the Board.

        The Company will strive to take prompt and consistent action against any and all
        violations of this Code. If a Company Party has concerns or questions about specific
        enforcement policies or procedures, he or she should discuss those concerns or
        questions with the Company’s General Counsel. The Audit Committee of the Board
        shall determine whether all Company Parties will be required to certify in writing
        that they have read, agree to, and will abide by this Code.

 V.     CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

        61.    In committing the wrongful acts alleged herein, the Individual Defendants and

 Defendant Henry Schein have pursued, or joined in the pursuit of, a common course of conduct,

 and have acted in concert with and conspired with one another in furtherance of their wrongdoing.

 The Individual Defendants and Defendant Henry Schein caused the Company to conceal the true




                                                 19
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 20 of 62 PageID #: 173




 facts as alleged herein. The Individual Defendants and Defendant Henry Schein further aided and

 abetted and/or assisted each other in breaching their respective duties.

        62.     The purpose and effect of the conspiracy, common enterprise, and/or common

 course of conduct was, among other things: (i) to facilitate and disguise the Individual Defendants’

 violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

 assets, gross mismanagement, abuse of control, and violations of the Exchange Act, and Defendant

 Henry Schein’s aiding and abetting thereof; (ii) to conceal adverse information concerning the

 Company’s operations, financial condition, legal compliance, future business prospects, and

 internal controls; and (iii) to artificially inflate the Company’s stock price.

        63.     The Individual Defendants and Defendant Henry Schein accomplished their

 conspiracy, common enterprise, and/or common course of conduct by causing the Company

 purposefully or recklessly to conceal material facts, fail to correct such misrepresentations, and

 violate applicable laws. In furtherance of this plan, conspiracy, and course of conduct, the

 Individual Defendants and Defendant Henry Schein collectively and individually took the actions

 set forth herein. Because the actions described herein occurred under the authority of the Board,

 each of the Individual Defendants who is a director of Covetrus was a direct, necessary, and

 substantial participant in the conspiracy, common enterprise, and/or common course of conduct

 complained of herein.

        64.     Each of the Individual Defendants and Defendant Henry Schein aided and abetted

 and rendered substantial assistance in the wrongs complained of herein. In taking such actions to

 substantially assist the commission of the wrongdoing complained of herein, each of the Individual

 Defendants and Defendant Henry Schein acted with actual or constructive knowledge of the

 primary wrongdoing, either took direct part in, or substantially assisted in the accomplishment of




                                                   20
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 21 of 62 PageID #: 174




 that wrongdoing, and was or should have been aware of his or her overall contribution to and

 furtherance of the wrongdoing.

        65.     At all times relevant hereto, each of the Individual Defendants was the agent of

 each of the other Individual Defendants, and of Covetrus, and was at all times acting within the

 course and scope of such agency.

 VI.    SUBSTANTIVE ALLEGATIONS

        A.      Background

        66.     Covetrus is a Delaware company with its principal executive offices in Portland,

 Maine. The Company sells veterinary products, software, and services to veterinary practices in

 the U.S. and around the world.

        67.     Prior to the Relevant Period, in April 2018, Defendant Henry Schein incorporated

 the Company, then-known as HS Spinco, to serve as the vehicle through which Defendant Henry

 Schein would spin-off its HSAH business and merge it with VFC. HSAH provided veterinary

 products, medication, software, and other services to veterinarians’ offices throughout the United

 States, and VFC was a younger, rapidly expanding company with a greater emphasis on

 technology- and software-related veterinary service. As part of this series of transactions,

 Defendant Henry Schein ceased to be the owner of HS Spinco via, inter alia, the sale of HS Spinco

 shares to Defendant Henry Schein and a pro rata distribution of all HS Spinco shares owned by

 Defendant Henry Schein to Defendant Henry Schein’s shareholders. Covetrus began operations as

 a distinct entity on February 8, 2019, when it also began trading on the NASDAQ under the ticker

 symbol “CVET.”

        68.     Undisclosed during this time was that HSAH had become a thorn in Defendant

 Henry Schein’s side due to its large overhead and low margins. Moreover, HSAH had been

 managed into state of decline, as its supply chain business was comprised of more than eighty


                                                21
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 22 of 62 PageID #: 175




 loosely affiliated organizations, many of which had recently been acquired in a haphazard fashion

 and which were barely integrated into what passed for HSAH’s greater supply chain infrastructure.

        69.     Knowing that, because of the above, HSAH was not an attractive investment as a

 standalone offering, Defendant Henry Schein figured out a deal whereby it could package HSAH

 with VFC and pass off the newly merged company, Covetrus, as an attractive investment vehicle.

        70.     Moreover, Defendant Henry Schein was able to enrich itself and insiders of

 Defendant Henry Schein and VFC by burdening Covetrus with $1.2 billion in new long-term debt,

 of which $1.12 billion was paid to Defendant Henry Schein in the form of a special cash dividend

 and settlement of long-term intercompany debt; by paying out a $927,000 bonus to Defendant B.

 Shaw in connection to the transaction; and by allowing VFC insiders, like Defendant B. Shaw, to

 “cash out” by exchanging their ownership in VFC, a small, private company, for shares of

 Covetrus.

        71.     At all relevant times, Defendant Henry Schein and the Individual Defendants knew

 or should have known that Covetrus, would not be, and could not be without significant effort and

 expenditure, integrated as they held out publicly. For more than a year before the Covetrus deal

 was finalized, beginning as early as December 2017, representatives of both Defendant Henry

 Schein and VFC conducted substantial due diligence. After Covetrus began operating, on a

 February 4, 2019 conference call, Defendant Komola stated that the two companies had “spent the

 past several months” planning for the merger. Similarly, during the Company’s first quarter 2019

 earnings call, Defendant B. Shaw stated that there was “[s]ignificant planning and preparation over

 the last year” and that the merger benefitted from “great planning effort” and “tremendous

 teamwork across the globe.”




                                                 22
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 23 of 62 PageID #: 176




        72.     In light of this extensively planned transaction, the Individual Defendants and

 Defendant Henry Schein, and specifically Defendants Shaw and Komola, knew at the time they

 were making statements about Covetrus’s successful integration that such integration had not

 happened and could not happen quickly. In addition, given Covetrus’s up-to-the-minute sales

 tracking, which it inherited from the HSAH part of its business, Defendants B. Shaw and Komola

 knew or should have known their statements touting the strength of the Company’s sales following

 the purported integration were materially misleading when made because there had been no

 integration and the readily accessible internal sales data would have undercut the claims of strong

 performance.

        B.      Defendant Henry Schein Promotes the Forthcoming Transaction

        73.     Prior to Covetrus beginning operations, Defendant Henry Schein and VFC

 promoted their forthcoming spin-off merger deal to potential investors. On April 23, 2018,

 Defendant Henry Schein and VFC put out a joint press release and held a conference call to

 announce and explain the deal. In the press release, the HSAH business was described as “the

 world’s largest and only global supply chain provider of animal health products and related

 services.” The merger was promoted as a way to “uniquely position the new company [Covetrus]

 to pursue new revenue opportunities, greater operational efficiency, and accelerated growth, in

 an attractive end-market.” (Emphasis added.)

        74.     During the conference call later in the day, Defendant Henry Schein’s CEO and

 Chairman, Stanley M. Bergman (“Bergman”), touted HSAH as having a “terrific platform in

 animal health supply chain and, of course, our practice management software-related services

 platform.” Defendant Paladino, the CFO, described HSAH’s “software platform [and] supply

 chain logistics” as “very strong,” and stated, “that’s why [the merger makes] so much sense

 because now we can bring both of these…solutions and services together.”


                                                 23
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 24 of 62 PageID #: 177




        75.    In response to a question on the call—“why now to do this deal? Has anything

 changed in the vet business? Is there anything [] driving you [to] go to look for options here?—

 Bergman offered the following response, in relevant part:

        You’re actually summarizing the entire thesis for this transaction. So on the one
        side, we built a terrific platform in animal health supply chain and, of course,
        our practice management software-related services platform.

        Those two now started to come together and synergies are working very well. At
        the same time, the platform that Vets First Choice has developed is exceptional.

                                              ⁎⁎⁎

        And so we figured it will be best to bring together the two coupons of the animal
        health business, the Henry Schein supply chain part and the practice
        management part with the Vets First Choice offering.

                                              ⁎⁎⁎

        This has nothing to do, and we were asked this early on with selling our animal
        health business. It was more to do with alignment of two great concepts and two
        great management teams that, we believe, can provide focus in the animal health
        space that is an element of that can be more valuable to investors and that was, of
        course, in our minds and the board — and our respective board’s mind as we went
        through this deal.

 (Emphasis added.)

        76.    Pressed further on the fairness of the deal, Defendant Paladino stated: “We create

 a new company, which will have the best of all worlds between supply solutions, practice

 management solutions and other services[.]… [W]e believe [we] will be creating significant

 shareholder value by this new co-being, very well positioned to be a very fast-growing top and

 bottom line company, which will get us very attractive valuation upon spin.”

        77.    Following the April 23, 2018 announcement, Defendant Henry Schein and its

 officers continued to promote the merger and the capabilities of HSAH and VFC in materially




                                                24
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 25 of 62 PageID #: 178




 misleading ways. On May 8, 2018, during their first quarter 2018 earnings call, Bergman said the

 following of the merger:

        [T]he Animal Health business was a supply chain business. But it's growing to
        become a service business, phenomenal installed base of practice management
        systems, both in North America and abroad. Vets First Choice has a solution that
        if you combine it with our platform is unique. Of course, data is critical and we
        believe we will be able to help manufacturers obtain compliance with veterinarian
        prescriptions issued.

        So you put those two together, the software and the Vets First Choice, you have
        a very powerful combination. And you combine that with the supply chain, either
        selling to the veterinarian or fulfilling on behalf of the veterinarian and you have
        the world's most unique supply chain, software, value-added services business.
        What these two transactions have in common is increasingly important. The role of
        technology with our customers. Our customers are in the digital era like all of us.
        And it's technology that is the biggest question on their mind. What technology
        should they use and how should they use it? And we are now ideally – we've always
        been positioned through our software businesses of helping, but we're now in a
        very, very unique position.

 (Emphasis added.)

        78.    On June 12, 2018, at the 38th Annual William Blair Growth Stock Conference, an

 analyst asked Defendant Paladino, “Do you see anything in the animal health kind of on the

 horizon that maybe VFC is helping you get out in front of in terms of customer consolidation,

 additional channels and the like?” To this, Defendant Paladino replied, in relevant part “Well,

 people have asked us, ‘It’s been one of your fastest-growing segments. How do you — why do

 you want to get rid of “your fastest-growing segment”?’ We don’t want to get rid of it. What we

 want to do is, again, unlock that shareholder value. We still like the Animal Health business

 very much…. So we felt this was the only way to unlock shareholder value. And again, we’re

 excited about the new company. We think the new company will be really a very strong grower

 going forward.” (Emphasis added.)

        79.    On November 28, 2018, at the 30th Annual Piper Jaffray Healthcare Conference,

 Defendant Paladino repeated previous claims that Defendant Henry Schein was “not spinning


                                                25
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 26 of 62 PageID #: 179




 [HSAH] off because we dislike the business. We spun it off, and we talked about this, really to

 create shareholder value.”

           C.     The Integration Problems

           80.    According to the Amended Complaint in the Securities Class Action (the

 “Securities AC”)3, there was no integrated supply chain and logistics system, i.e. a single platform

 to track inventory, record and coordinate orders with the warehouse, and track demand for

 products. Instead, the Company used different product ordering and tracking systems, and the

 HSAH and VFC businesses each had a separate storefront. It was so poorly integrated that some

 employees tracked supplies and orders manually. This was further complicated by the fact that

 HSAH comprised independent distribution centers which did not all adhere to the same fulfillment

 software platform.

           81.    In fact, the HSAH business was so estranged that employees from one HSAH

 operation often could not name other HSAH businesses, the relevant people who worked at them,

 or even the product offerings. This is an obvious hindrance if a customer would like to inquire

 about HSAH offerings outside of a particular employee’s or business’s purview. In terms of

 international business, the fragmentation was even worse, with HSAH businesses seemingly not

 integrated with one another or the greater HSAH infrastructure in any meaningful way.

           82.    According to the Securities AC, the lack of infrastructure caused problems on a

 day-to-day basis. For example, HSAH relied on UPS, rather than its own internal system, for

 supply chain and logistics services, meaning that there was no system to easily gauge the supply

 and demand for products. To track shipments, employees had to contact UPS or other shipping

 service used by the HSAH unit rather than relying on any internal system.



 3
     Securities Class Action, Dkt. No. 41.


                                                 26
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 27 of 62 PageID #: 180




         83.    VFC’s system was also fragmented. According to the Securities AC, in the summer

 of 2018, VFC management determined that unifying its three business lines into one system could

 save between $10 million and $18 million. However, the plan was never implemented, and the

 three business lines were not integrated into a single system prior to the merger.

         84.    According to the Securities AC, after the merger, the Company explored the

 possibility of buying an existing management system called Manhattan Warehouse Management

 System, which was marketed as an “end-to-end supply chain platform.” However, it would take

 two to three years to fully implement the MWMS and required the Company to standardize the

 data and systems used by each of its business units, presenting an additional hurdle of reviewing

 and unifying the existing sales, finance, inventory, logistics, and other systems. Covetrus also

 explored the possibility of integrating the three legacy VFC business lines into a unified platform

 using an “enterprise service bus,” but the project was abandoned after a few preliminary meetings

 around June or July 2019.

         85.    According to the Securities AC, the businesses within the HSAH segment did not

 coordinate with another or train the employees to cross-sell or promote one another’s products,

 even though they were all related entities. The individual businesses had been acquired and placed

 together, but each sold different products. For example, the AVImark and ImproMed businesses

 sold software systems for veterinarians that could record internal patient notes. However,

 employees who sold pharmaceutical and veterinary supplies were not trained on the software

 products available. The HSAH and VFC did not communicate to coordinate their separate systems.

 VFC was treated as another of the companies acquired by HSAH and operated as its own business

 unit.




                                                 27
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 28 of 62 PageID #: 181




        86.     According to the Securities AC, even the software development teams were

 disaggregated such that the software was written in different computer languages. For example,

 because AVImark was written in Delphi, no software developers inside the HSAH or the

 Company, besides the three-person AVImark group, was able to work on the software. AVImark,

 and HSAH’s/Covetrus’s other primary software offering ImproMed, were not integrated in any

 meaningful way and were developed and sold separately.

        87.     According to the Securities AC, Defendants B. Shaw and Komola were present at

 Company-wide quarterly meetings, in which the integration problems were discussed. As late as

 May 2019 (three months after the Company was purportedly integrated), Defendants B. Shaw and

 Komola were still strategizing how to integrate the different software platforms and systems.

        88.     According to the Securities AC, an internal presentation from February 4, 2019

 demonstrated that the integration was still in its planning stages. Specifically, the Securities AC

 identifies the below slide showing the status on “Day 1”—that there was no integrated, unified

 system:




                                                 28
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 29 of 62 PageID #: 182




        D.      Negative Impact of Integration Failures on Performance

        89.     It was clear that he failures of integration affected Covetrus’s bottom line.

 Specifically, the synergies of integrating the software part, prescription medicine part, and supply

 chain part of the business never materialized, because the integration did not happen. The lack of

 integration and unified infrastructure led to order delays and cancellations, impacting sales.

        90.     In addition, previous synergies available in the HSAH segment of the business were

 lost when they were disaffiliated, and thus unable to continue cross promoting, with the rest of

 Henry Schein. For example, some veterinary offices offer human health products, such as medical

 grade gloves or pharmaceuticals fit for humans and animals, and HSAH historically filled these

 orders through other Henry Schein businesses. As a corollary, cross-promotion with the rest of

 Henry Schein had surged immediately prior to the merger when sales representatives alerted



                                                 29
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 30 of 62 PageID #: 183




 customers that such sales would not be possible after the merger. This surge painted a rosy picture

 of HSAH’s sales in the quarter preceding the merger, which also made the Company’s

 performance in the first quarter following the merger even worse than projected. Further, Covetrus

 instituted a change in compensation to its previously-HSAH sales staff that incentivized “strategic”

 over profitable sales. Lastly, competition between HSAH’s platforms which was not eliminated or

 mitigated, a phenomenon which predated the merger, led to fewer total Covetrus sales, negatively

 impacting performance.

        91.     According to the Securities AC, HSAH that sold: physical products other than

 medicine, veterinary practice management software, and prescription medicine and software (for

 animals). These sales forces were not integrated following the merger.

        92.     According to the Securities AC, legacy sales staff were not trained but were

 expected to sell products for the other business (i.e. legacy HSAH staff did not receive training on

 VFC offerings, and vice versa). There was no standard training to start, nor were there readily used

 materials explaining the various products and their differences. Sales representatives were forced

 to conduct their own research to become informed about the product offerings. As a result, sales

 representatives were unable to effectively sell the other division’s products, and some halted their

 efforts altogether and focused on selling the products they had sold prior to the merger.

        93.     According to the Securities AC, these shortcomings led to delayed and cancelled

 orders, and prescriptions could be delayed by seven to ten days, though Covetrus advertised that

 the medicine could be delivered in two to three days.

        94.     According to the Securities AC, the Company inherited an extremely sales data

 tracking system. As a result, by April 2019, the Company knew that sales were lagging.




                                                 30
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 31 of 62 PageID #: 184




        E.      Defendant Henry Schein and The Individual Defendants Cause the Company
                to Issue Materially Misleading Statements

        95.     Defendant Henry Schein, as the parent of HSAH and the owner and controller of

 HS Spinco before it became Covetrus, made a number of SEC filings for the Company before it

 was an independent, publicly traded entity.

        96.     On December 26, 2018, Defendant Henry Schein caused HS Spinco to file a

 registration statement on Form S-4 and S-1 with the SEC (the “Registration Statement”) which

 was signed by, Defendant Paladino and nonparty directors of Henry Schein Ettinger, Mlotek, and

 Siegel. The Registration Statement stated that a “key strength[]” the Company would benefit from

 was its “inventory management and supply chain services and technology that help improve

 practice efficiency and economics.” Moreover, it highlighted as a “key benefit” the “the

 complementary fit of Vets First Choice and the Henry Schein Animal Health Business, and the

 strategic benefits of a global, technology-enabled animal health business with a comprehensive

 service and technology platform and supply chain infrastructure supporting the companion,

 equine and large animal veterinary markets.” (Emphasis added.) In addition, the Registration

 Statement highlighted that the new Company would be “well suited to compete in this market”

 due to its “global scale, comprehensive and integrated capabilities and expertise [which] will

 allow [Covetrus] to win business and access additional revenue opportunities while addressing

 [Covetrus’s] fragmented customer base’s evolving needs.” (Emphasis added.)

        97.     The Registration Statement further contained the following image, which shows

 “Integrated Solutions” which the Company was claiming to have:




                                               31
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 32 of 62 PageID #: 185




        98.     Defendant Henry Schein caused the Company to file amendments to the

 Registration Statement on January 8, 2019 and January 15, 2019. These amendments were signed

 by Defendant Paladino and nonparty directors of Henry Schein, and they contained substantially

 the same misleading statements as previously identified in the original Registration Statement.

        99.     On February 7, 2019, the Individual Defendants caused the Company, now using

 the Covetrus name, to file a Prospectus on Form 424B3 with the SEC. That same day, Defendants

 B. Shaw, Komola, Atkins, Ellinger, Helton, Laskawy, Manoff, McNamara, Paladino, Sachdev, D.

 Shaw, and Wolin signed and caused Covetrus to file another Registration Statement on Form S-1.

 Both the Prospectus and the newest Registration Statement made substantially the same misleading

 statements identified in ¶¶ 96-97.

        100.    Finally, on February 13, 2019, Defendants B. Shaw, Komola, Atkins, Ellinger,

 Helton, Laskawy, Manoff, McNamara, Paladino, Sachdev, D. Shaw, and Wolin caused the

 Company to file another Prospectus on Form 424B3 with the SEC, which contained substantially

 the same misleading statements identified in ¶¶ 96-97.



                                                32
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 33 of 62 PageID #: 186




        101.    The above statements in ¶¶96-100 were materially misleading because they failed

 to disclose that: : (1) the integration of HSAH and VFC had not occurred prior to Covetrus

 beginning operations; (2) not only had the touted integrations not happened at the time the

 statements were made, but there was also no actual plan to integrate them effectively; and (3) as a

 result of the foregoing, the efficiencies that were being promoted from the merger of HSAH and

 VFC did not exist and Covetrus was not going to realize or benefit from those purported

 efficiencies in the foreseeable future; and (4) Covetrus would require millions of dollars in

 infrastructure investments related to Covetrus’s software platforms and supply chain and inventory

 management services.

        102.    On February 4, 2019, the Company held a conference call for an event it called

 “Capital Markets Day,” in anticipation of its imminent listing on the NASDAQ. At the conference,

 Defendant B. Shaw, talking about the HSAH portion of the Company and its integration with VFC

 stated, “[w]e have significant supply chain infrastructure on a global basis supporting pretty

 much the entire active ecosystem in our space and a complete stack, a complete range of services,

 the ability to bring – to meet the total needs of our customers across practice management,

 prescription management, appointment management, inventory management and other added

 value services.” (Emphasis added.) Moreover, Defendant B. Shaw stated that “[b]eing able to

 leverage and combine the infrastructure and relationships” was “very helpful” in the “short term.”

        103.    When Steve Valiquette, an analyst from Barclays, asked a question concerning how

 Covetrus differed from the competition, Defendant B. Shaw highlighted the Company’s

 “integrated offering[s].” He also talked up the Company’s “unique… advanced prescription

 management and analytics capabilities… put … into the context of an integrated offering to

 customers, where it is hardwired into practice management software. It’s interfaced and




                                                 33
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 34 of 62 PageID #: 187




 coordinated with appointment management capabilities, and it’s coordinated with in-office

 inventory management.” (Emphasis added.)

        104.    Moreover, during the call, Defendant Komola stated that EBITDA was the “critical

 [metric] from the bottom line” and stated that the Company’s EBITDA had a 2019 adjusted base

 of $225 million. Defendant Komola added that “[w]e plan for double-digit growth off of the

 adjusted $225 million EBITDA, and feel confident in our ability to execute against that.” Further,

 Defendant Komola told those listening that they could “work off of” these figures to “build[] your

 models” for 2019, and projected the Company’s “EBITDA numbers to continue to grow at double-

 digit rates” for 2020.

        105.    The above statements in ¶¶ 102-104 were materially misleading because they failed

 to disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not

 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.

        106.    On March 18, 2019, Defendant B. Shaw was interviewed by Animal Pharm

 Agribusiness Intelligence (“Animal Pharm”) which was published on both Covetrus’s and Animal

 Pharm’s websites. Defendant B. Shaw stated during the interview that Covetrus infrastructure

 would help unlock “$100 [million] in value-capture opportunities” and further stated as an example




                                                34
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 35 of 62 PageID #: 188




 that Covetrus “will be [able] to leverage the infrastructure provided to Covetrus by the legacy

 Henry Schein Animal Health business.”

        107.    The above statement was materially misleading because it failed to disclose that:

 (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning operations;

 (2) not only had the touted integrations not happened at the time the statements were made, but

 there was also no actual plan to integrate them effectively; and (3) as a result of the foregoing, the

 efficiencies that were being promoted from the merger of HSAH and VFC did not exist and

 Covetrus was not going to realize or benefit from those purported efficiencies in the foreseeable

 future; (4) Covetrus would require millions of dollars in infrastructure investments related to

 Covetrus’s software platforms and supply chain and inventory management services.

        108.    On March 29, 2019, Defendants B. Shaw, Komola, Atkins, Ellinger, Helton,

 Laskawy, Manoff, McNamara, Paladino, Sachdev, D. Shaw, and Wolin signed and caused

 Covetrus to file its annual report on Form 10-K for the period ended December 29, 2018 (the “2018

 10-K”). It contained certifications signed by defendants B. Shaw and Komola pursuant to Rule

 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”)

 attesting to its accuracy of the financial statements contained therein, and full disclosure of any

 material changes to the Company’s internal controls as well as any fraud committed by the

 Company, its officers, or its directors.

        109.    The 2018 10-K repeated many previous claims, including that the Company

 benefitted from an “integrated prescription management platform solution” and that the

 Company’s “technology platform encompasses and integrates the core functionality of pharmacy

 service and prescription and inventory management in a single, secure and regulatory-compliant

 system. The underlying core of the platform is its real-time integration with veterinary practice




                                                  35
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 36 of 62 PageID #: 189




 management software systems[.]” Moreover, the 2018 10-K stated that Covetrus benefitted from

 “bringing together leading practice management software and supply chain businesses with a

 platform approach based on technology-driven insights” and “[l]inking the power of insight and

 analytics, client engagement, practice management software and supply chain expertise into a

 multi-channel platform.” In addition, the 2018 10-K touted the Company’s “comprehensive

 service and technology platform and supply chain infrastructure” and noted that one of the

 Company’s “key strengths” and “[k]ey [c]apabilities” was its “inventory management and supply

 chain services and technology that help improve practice efficiencies and economies.”

        110.    Further, the 2018 10-K stated that the Company’s “disclosure controls and

 procedures were effective at a reasonable assurance level” and that “[t]here were no changes in the

 Company’s internal control over financial reporting . . . that have materially affected, or are

 reasonably likely to materially affect, [Covetrus’s] internal control over financial reporting.”

        111.    The above statements in ¶¶ 108-110 were materially misleading because they failed

 to disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not

 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.




                                                  36
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 37 of 62 PageID #: 190




        112.   On May 15, 2019, the Company announced disappointing revenue, net income, and

 EBITDA for first quarter 2019. During the related conference call, Defendant B. Shaw stated,

 “we’re aligned, we’re focused as one team armed with a powerful platform that provides

 differentiated compelling capabilities for our customers.” Moreover, Defendant B. Shaw described

 how after “a very smooth transition and carve-out process” that the Company was “off to a fast

 start towards executing against both our short-term priorities and our long-term strategies.” As

 had become standard fare, Defendant B. Shaw repeated the boasts about the Company’s “single

 integrated online and in-office platform” that “brings together practice management software,

 insights and analytics, proactive prescription management and pharmacy services, client

 communications and appointment management, inventory and supply chain services, all together

 in a coordinated and integrated approach.” Defendant B. Shaw also repeated the claim that the

 Company “achieved a deep integration between our practice management software and our

 prescription management workflow.” He continued that this purported development was

 “another important benefit and differentiator of our unique capabilities to the platform. And

 we’re just pleased that we’re able to launch this important innovation just a few weeks following

 completion of the merger.” (Emphasis added.)

        113.   Moreover, given that the call took place halfway through the second quarter of

 2019, Defendant B. Shaw knew or should have known about the Company’s performance. Yet he

 stated “we’ve been pleased with the improved top line performance in Q2 thus far in North

 America” and “we’re encouraged by the early start in Q2.” Moreover, Defendant B. Shaw

 highlighted that the Company’s “sales pipeline of qualified opportunities is strong with April

 growth meaningfully ahead of the pace seen in the first quarter. In addition to this strong




                                                37
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 38 of 62 PageID #: 191




 pipeline, we also have won multiple new corporate accounts that will enroll during the balance of

 the second quarter.”

        114.    In the questions and answer (“Q&A”) portion of the call, David M. Larsen from

 SVB Leerink LLC, wanted to know more about “the lift in revenue that…you’ve seen in…April

 and May” and asked “[w]hat in your mind is driving that?” To this, Defendant B. Shaw replied:

 “[R]eally immediately following closing of the transaction, we stood up and aligned a strong North

 American commercial organization,” and that “this has really allowed us to have one face to the

 customer, where we have strong account management organizations who now can pull on

 integrated and aligned teams of specialists to have expertise in prescription management or have

 expertise in practice management software.” (Emphasis added.)

        115.    In response to a question about the “ramp in year-over-year profit growth” which

 was included in the Company’s projections, Defendant B. Shaw answered that this was informed

 by the Company’s already having achieved “the integration of our sales team.” Moreover, during

 Q&A, Defendant B. Shaw further emphasized the “really robust pipeline in April that was much

 greater year-over-year growth than what we experienced in the first quarter.” Finally, Defendant

 B. Shaw added that the VFC prescription management software was securing numerous new

 enrollments and that “conversion from these new leads is exceeding our expectations” in the

 second fiscal quarter 2019.

        116.    The above statements in ¶¶ 112-115 were materially misleading because they failed

 to disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not




                                                38
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 39 of 62 PageID #: 192




 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.

         117.   On May 16, 2019, Defendants B. Shaw, Komola, Atkins, Ellinger, Helton,

 Laskawy, Manoff, McNamara, Paladino, Sachdev, D. Shaw, and Wolin caused the Company to

 file its quarterly report on Form 10-Q for the period ended March 31, 2019 (the “1Q20 10-Q”). It

 was signed by Defendants B. Shaw and Komola and contained SOX certifications attesting to the

 accuracy of the financial statements and the full disclosure of any material changes to the

 Company’s internal controls as well as any fraud committed by the Company, its officers, or its

 directors.

         118.   The 1Q19 10-Q stated that Covetrus benefitted from “bringing together leading

 practice management software and supply chain businesses with a platform approach based on

 technology-driven insights” and “[l]inking the power of insight and analytics, client engagement,

 practice management software and supply chain expertise into a multi-channel platform.” In

 addition, the 1Q19 10-Q touted the Company’s “comprehensive service and technology platform

 and supply chain infrastructure.” Moreover, the 1Q19 10-Q stated that the “Merger allowed for

 the integration of the different products and service offerings, along with prescription

 management, data analytics and insights through veterinary practice management software, into

 one multi-channel veterinary platform. The Company will be focused on delivering the integrated

 platform of products and services to its customers on a geographical basis.”




                                                39
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 40 of 62 PageID #: 193




        119.    The 1Q19 10-Q stated that the Company’s “disclosure controls and procedures

 were effective at a reasonable assurance level” and that “[t]here were no changes in the Company’s

 internal control over financial reporting . . . that have materially affected, or are reasonably likely

 to materially affect, [Covetrus’s] internal control over financial reporting.”

        120.    The above statements in ¶¶ 117-119 were materially misleading because they failed

 to disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not

 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.

        121.    On May 29, 2019, Defendant B. Shaw represented the Company at the Stifel Dental

 & Veterinary Conference in New York. At the conference, an analyst identified that “the revenue

 growth rates for the Schein legacy animal health business did seem to decelerate in North America

 sort of late in 2018, call it 4Q ’18 and 1Q ’19” and called on Defendant B. Shaw to discuss “those

 trends and what it was like bringing the 2 organizations together.” Defendant B. Shaw answered,

 “I think it’s important to understand that prior to the merger, that the Henry Schein legacy business

 was actually comprised of many different businesses,” in fact as many as “several dozen different

 operating businesses.” Still, Defendant D. Shaw noted that “what we’ve achieved has been an

 integration of that value proposition. We brought together these different business groups into a




                                                   40
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 41 of 62 PageID #: 194




 single face to customer around software, in insights and analytics around inventory management,

 appointment management and prescription management.” Moreover, “it’s the integration and kind

 of power of that connected ecosystem that we’re delivering to customers. So we’re not managing

 the business day 1 or day 2 as standalone legacy businesses. I think that’s a very important

 observation around sort of the structural changes we’ve been able to achieve in this.” (Emphasis

 added.)

           122.   Following a question about “legacy distribution in some of the market share,”

 Defendant B. Shaw insisted that the Company was now “in a share-gaining mode in the market”

 and that “in March … we brought our … 3 various sales organizations … together into a now

 tightly integrated, stood-up, aligned group that’s now representing the total scope of our

 capabilities[.]” Not only this, but “for the first time, our combined organization is able to leverage

 all of the unique assets of the organization and we’re coming to market with a very differentiated

 and unique value proposition that allows us to leverage our PIMS practice management software

 position around appointment and prescription management, have new insights and to tightly

 integrate that within office inventory management.” (Emphasis added.)

           123.   Finally, an analyst asked about Defendants B. Shaw’s comments from the May 15,

 2019 earnings call about the optimistic early second quarter 2019 outlook, wanting to know if this

 “has continued even more recently into the month of May?” Defendant B. Shaw answered, “Yes….

 The organization understood the power of the integrated capability set of the Company. And

 that’s manifested itself in a very big pipeline, really strong engagement activity, and we see that

 coming into Q2.” In response to a bit of prodding on the integration specifically, Defendant B.

 Shaw elaborated that Covetrus “is really a story of how 80 very special animal health

 organizations around the world, representing everything from software and distribution,




                                                  41
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 42 of 62 PageID #: 195




 manufacturing capabilities, insights, group purchasing capabilities, how 80 distinct separate

 organizations with different ownership structures, different governance structures now, for the

 first time, are part of one integrated organization.” (Emphasis added.)

        124.    This led an analyst to ask Defendant B. Shaw, “a typical investor would say, when

 do you start to realize that or where does that start to flow through the P&L or when do we start to

 see that with numbers?” Defendant B. Shaw answered that “[d]espite a very complex organization

 that include the carve out of financial systems and payroll services and licensure and accreditation

 and just a massive amount of disruption, the organization, we didn’t miss a beat on the first hour

 of the first day. Not a single order was delayed. There was no disruption in customer

 experience.”

        125.    The above statements in ¶¶ 121-124 were materially misleading because they failed

 to disclose that: (1) the integration of HSAH and VFC had not occurred prior to Covetrus beginning

 operations; (2) not only had the touted integrations not happened at the time the statements were

 made, but there was also no actual plan to integrate them effectively; and (3) as a result of the

 foregoing, the efficiencies that were being promoted from the merger of HSAH and VFC did not

 exist and Covetrus was not going to realize or benefit from those purported efficiencies in the

 foreseeable future; (4) Covetrus would require millions of dollars in infrastructure investments

 related to Covetrus’s software platforms and supply chain and inventory management services; (5)

 the expenses related to Covetrus’s TSAs with Henry Schein had been significantly understated;

 and (6) the Company failed to maintain internal controls.

        F.      The Truth Emerges

        126.    The truth finally emerged on August 13, 2019 when the Company issued a press

 release revealing that, contrary to the guidance issued on May 15, 2019, that quarterly net sales

 were down 4.5% year-over-year “[o]n a pro forma basis, which includes Vets First Choice in the


                                                 42
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 43 of 62 PageID #: 196




 prior year period[.]” Furthermore, net income went from a gain of $29 million in the second quarter

 of 2018 to a net loss of $10 million in the second quarter 2019, a $39 million dollar swing, and

 “[n]on-GAAP adjusted EBITDA was” down to $53 million in the second quarter 2019 compared

 to $62 million in the second quarter of 2018, a drop of approximately 15%. Moreover, the press

 release announced new expenses which had not been accounted for previously, including an

 expectation to spend “$40 million of the planned approximately $100 million in infrastructure

 investments in 2019” of which a “$10 million to $15 million” constituted now “recurring

 expenses.” (Emphasis added.)

        127.    These expenses caused the bullish guidance from May 15, 2019, of $235 to $250

 million in EBITDA, to be reduced to “at least $200 million.” The “plan for double-digit growth

 off of the adjusted $225 million EBITDA” that Defendant Komola was touting in February 2019

 had instead materialized as a double-digit contraction with “$10 million to $15 million” in

 previously undisclosed recurring expenses needed to make the Company meet the “integrated”

 description that Defendants had been stating was already achieved for months.

        128.    On the earnings call the Company held later that same day, August 13, 2019, David

 Michael Westenberg from Guggenheim Securities asked about the “slower volumes” the Company

 was experiencing in the “distribution business.” Defendant B. Shaw replied, but now talked about

 the “the integration of our supply chain and inventory management capabilities with practice

 management software” in the future tense, stating that the integration “is going to be a really

 important value proposition to customers…. And as we’ve started to roll out those capabilities we

 announced in Q2, we think that’s a really great differentiator.” Of course, these statements did

 not mesh with the statements that Defendant B. Shaw made previously in May 2019 that the

 Company had “achieved a deep integration between our practice management software and our




                                                 43
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 44 of 62 PageID #: 197




 prescription management workflow,” that “what we’ve achieved has been an integration of that

 value proposition. We brought together these different business groups into a single face to

 customer,” and that “it’s the integration and kind of power of that connected ecosystem that we’re

 delivering to customers. So we’re not managing the business day 1 or day 2 as standalone legacy

 businesses.” (Emphasis added.)

        129.    Defendant B. Shaw explained the poor performance in the quarter by stating that

 Covetrus had “significantly accelerated investments tied to our separation from Henry Schein and

 the build-out of infrastructure that supports completion of the carve-out.” That is, Covetrus had to

 upgrade its inherited infrastructure to actually make it match how it had been described for months.

 Defendant Komola added color to this during Q&A by explaining that “[t]here are definitely

 overhead costs which are increasing and duplicative costs. That is also factored into it as well as

 we mentioned the IT infrastructure investments of between $10 million to $15 million.” Defendant

 B. Shaw explained that the Company was finally “at a point where we have detailed plans and an

 understanding of the level of infrastructure investment we need to make and how those costs break

 out in terms of one-time infrastructure investments and the recurring operating expenses.”

 (Emphasis added.)

        130.    Moreover, Defendant Komola revealed that contrary to the statements from

 Defendant B. Shaw in the May 15, 2019 call that, “April growth [was] meaningfully ahead of the

 pace seen in the first quarter” and that there was a “stood up and aligned a strong North American

 commercial organization,” in actuality the “primary driver” of the Company’s poor performance

 was “the market [being] down in North America.”




                                                 44
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 45 of 62 PageID #: 198




        131.     Nevertheless, they attributed the disappointing results to “near-term market

 dynamics,” “slowing business . . . not specific to us,” and “moderating foot traffic in veterinary

 practices.”

        132.    However, on this news, despite these final obfuscations, Covetrus’s stock price fell

 from $23.19 per share at close of trading on August 12, 2019 to close on August 13, 2019 at $13.89

 per share, a remarkable $9.30 drop representing more than a 40.1% drop in value, on unusually

 heavy trading volume. As the news, and analyst reports about the news, further circulated, the

 Company’s stock price continued to plummet to $12.35 per share by the close of the next day,

 August 14, 2019. This represented a total decline of $10.84 per share, or over 46.7%, over the

 course of the two trading days.

        133.    Securities analysts at numerous firms published numerous reports capturing the

 market’s surprise. William Blair & Company’s August 14, 2019 report stated that Covetrus had

 “Disappointing Distribution Performance Out of the Gate” and added that, as was now obvious

 following the August 13 disclosures departing so strikingly from the months of false and

 misleading statements, “there are now serious questions around the merger and management’s

 credibility” (Emphasis added.) In addition, the report noted that the investing public “[did] not yet

 have sufficient clarity” regarding the cost of integration in the “U.S. distribution business” in light

 of the most recent, dismal disclosures. Furthermore, this report stated that “the legacy Henry

 Schein distribution business is faltering” and that “the rapid pace at which the legacy distribution

 business appears to have declined” was “troubling.” Moreover, the report noted that this situation

 was probably the result of “integration challenges.” (Emphasis added.) Due to these

 developments, William Blair & Company “materially lower[ed]” its EBITDA projections for the

 Company for 2019 and 2020 and reduced its projected earnings-per-share by almost 50%.




                                                   45
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 46 of 62 PageID #: 199




        134.    Analysts at Credit Suisse felt much the same about the August 13, 2019 disclosures

 concerning the Company’s disappointing revenue and profit, poor sales performance within the

 industry, and the so-called “expedited infrastructure investments,” i.e. the cost of integrating like

 the Company said it would. Credit Suisse released a same-day report expressing particular

 disappoint with the Company’s EBITDA now being projected to shrink 10% “at a minimum”

 which they decried as “a far cry from initial [double digit] growth aspirations. (Emphasis added.)

        135.    Three days later, on August 16, 2019, Credit Suisse released another report

 challenging Defendants B. Shaw’s and Komola’s assertions that the poor performance was caused

 by “end market softness”, calling it “inconsistent with commentary from other industry

 constituents, based on the multiple animal health companies we track, as well as our survey work,

 suggesting potential market share loss to other distributors as well as alternative e-commerce

 channels.” Instead, Credit Suisse attributed such performance to “anemic growth across [the

 Company’s] Supply Chain business” as well as the previously unplanned “expedited infrastructure

 investments.” On the topic of those investments, Credit Suisse further challenged the “steadfast”

 projection by the Company that there would be only $100 million in total infrastructure investment

 when the Company was “now targeting $10–15 million of [infrastructure investment to] be

 recurring nature (vs. …a one time expense).”

        136.    G.research, LLC likewise published a same-day report following the August 13,

 2019 disclosures. This report tied Covetrus’s massive drop in share price to the “weaker-than-

 expected Q2 results” as well as the reduction in 2019 EBITDA projections caused by “weakness

 in North America and $10-15M in recurring infrastructure investments.” Further, the report

 expressed alarm at the “magnitude of the weakness in [Covetrus’s] traditional distribution

 business.” Moreover, like Credit Suisse, they challenged the notion that this poor performance




                                                  46
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 47 of 62 PageID #: 200




 reflected greater problems with the industry stating such a claim “runs counter to our views of the

 sector following Q2 earnings from companies across the companion animal landscape.” Like the

 other industry analysts, G.research, LLC questioned “Where did all the EBIT go?” and estimated

 that the Covetrus segment which was formerly HSAH was “trending at approximately half th[e]

 pace” it was on premerger, or $86 million in 2019 compared to $170 million the year before. The

 report noted that the August 13, 2019 statements had “raised [the analysts’] level of skepticism”

 and pondered if the already “higher than initially anticipated” spinoff and merger costs might cause

 the already lowered EBITDA projections to go lower still.

         137.    A veterinary news website, VIN News Service, had the following to say about

 Defendants B. Shaw and Komola attributing Covetrus’s poor performance to the “market

 environment”: “there was nothing in the ‘macro environment’ to account for the disappointing

 earning. . . . ‘[the Company] blamed problems on external factors, and the investment community

 didn’t buy that at all.’”

         G.      Subsequent Developments

         138.    In the wake of the above-mentioned disclosure, on September 4, 2019, Defendant

 Atkins resigned from the Board and Defendant D. Shaw, Defendant B. Shaw’s father, resigned as

 Chairman of the Board. Additionally, Defendant D. Shaw then opted not to stand for reelection to

 the Board at the Company’s May 2020 shareholder meeting.

         139.    On October 22, 2019, the Company announced that Defendant B. Shaw had

 “resigned effective immediately” from his positions as CEO, President, and stepped down from

 the Board, but that he would remain with the Company as a “strategic advisor” to the Board. The

 Company also announced and that Defendant Wolin would be serving as acting CEO.

         140.    On November 12, 2019, Covetrus announced its earnings for the third fiscal quarter

 2019 and disclosed a $939 million impairment charge.” During a related conference call,


                                                 47
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 48 of 62 PageID #: 201




 Defendant Wolin stated the Company was taking “a new approach where we are…being as

 transparent as possible with…our investors” and that Covetrus was going to “build a culture

 focused on…trust[] [and] transparency.” Defendant Wolin understood it was “critical for the

 management team and the company to rebuild trust with our investors and the analyst community”

 and promised to “promote increased accountability throughout the organization.” Moreover,

 Defendant Wolin stated the Company’s goal was “to create a paradigm” where investors could

 understand “what direction…we’re driving in.” Finally, Defendant Wolin admitted what was no

 obvious given the chaotic internal situation at the Company: sales of the VFC platform were

 “obviously significantly lower than our original expectation” and only now was the Company

 “starting to see some progress there.”

        141.     Shortly thereafter, on December 16, 2019, Defendant Komola “resigned effective

 immediately” from her position as CFO but that she would remain with the Company as an advisor

 to the Board.

        142.     On March 3, 2020, during the fourth fiscal quarter and full fiscal year 2019 earnings

 call, Defendant Wolin made clear, contrary to Defendant B. Shaw’s prior statements, that the

 Company was “still transacting along the way that we did when they were separate entities. And

 that is my expectation for a lot of 2020 that that will still remain the same as we continue to focus

 on driving the individual value” of the legacy business housed under Covetrus. Defendant Wolin

 continued that the Company was not “synchroniz[ing] those businesses” nor was it “partner[ing]

 with our customers to unlock value.” Defendant Wolin expressed that “we have a ways to go, to

 be honest, on both getting the value of a combined asset as it relates to our customers as well as

 deeply aligning with our customers, or integrating with our customers in a way that is really

 unlocking new potential.” (Emphasis added.)




                                                  48
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 49 of 62 PageID #: 202




        143.    The following day, March 4, 2020, while at an investor conference, Defendant

 Wolin acknowledged that the integration process on the software front was in “early days” and

 “early innings on that front” and, moreover, that only now was the Company “starting to see some

 integration of prescription management into PIMS.”

        144.    Defendant Wolin elaborated that inside Covetrus “there [are] lots of different

 platforms there, often competing with one another.” Defendant Wolin also stated “[i]t’s hard to

 integrate when you don’t even have one person driving the direction of the business” and that

 “[s]tep one” under his leadership “was just unifying the group under one leader.” Moreover,

 Defendant Wolin finally made clear that the integration that had been talked about for so long as

 already existing was instead going to require a “three-to-five-year period.”Defendant Wolin

 admitted that the Company was “not trying to do all of that sales force integration in terms of

 pushing the 2 sales forces together, distribution and prescription management. We’re going to have

 coordination, not integration, right now[.]”

        145.    Finally, Defendant Wolin disputed the prior explanations for the disappointing

 results. He stated that “largely the dynamics that existed in the market and that frankly we expect

 to continue to exist really wasn’t [sic] that much different from ’18 to ’19 and ’19 to ’20.”

 Moreover, “what was going on from a distribution standpoint …, all of that dynamic existed prior

 to the deal, existed in ’19 and will continue to exist.” In addition, Wolin acknowledged Covetrus

 “certainly [was]n’t on par with the market in 2019 from a growth standpoint” and ““a lot of the

 ’19 challenges were frankly self-inflicted.”

        H.      Defendant Atkins Received $4.2 Million Proceeds From the Sale of Covetrus
                Stock on the Basis of Material Non-Public Information

        146.    Defendant Atkins was a director of the Company with a highly sophisticated

 understanding of the Company’s results and their import.



                                                 49
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 50 of 62 PageID #: 203




         147.    As set forth herein, defendant Atkins possessed material negative information

 which she knew was being concealed from investors. Defendant Atkins consciously acted to

 exploit her knowledge by selling over $4.2 million of Covetrus stock to her substantial benefit.

 Specifically, on May 17, 2019, she sold 150,845 shares of Covetrus stock for an average price of

 $27.80 per share, receiving total proceeds of $4,193,491.

         148.    Defendant Atkins thus used his fiduciary position to enrich herself and failed to

 discharge her duties by causing the Company to candidly reveal the truth of its business condition.

 VII.    DAMAGES TO COVETRUS

         149.    As a direct and proximate result of the Individual Defendants’ and Defendant Henry

 Schein’s conduct, Covetrus has been seriously harmed and will continue to be. Such harm includes,

 but is not limited to:

                 (a)      Costs associated with and/or legal fees associated with the Securities Class

 Action filed against the Company, Defendant Henry Schein, Defendant Paladino, its former CEO,

 and its former CFO, and any internal investigations and amounts paid to outside lawyers,

 accountants, and investigators in connection thereto;

                 (b)      Sums paid to Defendant Henry Schein pursuant to the TSAs which called

 for excessive fees, for excessive durations, for duplicative services; and

                 (c)      Additionally, these expenditures include, but are not limited to,

 compensation and benefits paid to the Individual Defendants who breached their fiduciary duties

 to the Company. This compensation includes, but is not limited to, Costs incurred from

 compensation and benefits paid to the defendants who have breached their duties to Covetrus,

 including but not limited to: the $927,000 bonus paid to Defendant B. Shaw as a result of the spin-

 off and merger; the $1,670,000 base amount and $672,575 bonus paid to Defendant B. Shaw




                                                   50
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 51 of 62 PageID #: 204




 pursuant to his Separation and Release Agreement; the $975,000 in base pay and estimated bonus

 of $288,159 paid to Defendant Komola as part of her Separation and Release Agreement.

         150.   As a direct and proximate result of the Individual Defendants’ and Defendant Henry

 Schein’s conduct, Covetrus has also suffered and will continue to suffer a loss of reputation and

 goodwill, and a “liar’s discount” that will plague the Company’s stock in the future due to the

 Company’s and their misrepresentations and the Individual Defendants’ breaches of fiduciary

 duties and unjust enrichment.

 VIII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         151.   Plaintiff brings this action derivatively and for the benefit of Covetrus to redress

 injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

 fiduciary duties as the Company’s directors and/or officers of Covetrus, unjust enrichment, insider

 trading, and for contribution under Sections 10(b) and 21D of the Exchange Act, as well as the

 Individual Defendants’ and Defendant Henry Schein’s aiding and abetting thereof.

         152.   Covetrus is named solely as a nominal party in this action. This is not a collusive

 action to confer jurisdiction on this Court that it would not otherwise have.

         153.   Plaintiff is, and has been at all relevant times, a shareholder of Covetrus. Plaintiff

 will adequately and fairly represent the interests of Covetrus in enforcing and prosecuting its rights.

         154.   When this action was filed, Covetrus’s Board consisted of Laskawy, Ellinger,

 Helton, Manoff, McNamara, Paladino, Sachdev, and Wolin and non-parties Sandra E. Peterson,

 and Sharon Wienbar. Plaintiff did not make any demand on the Board to institute this action

 because such a demand would be a futile, wasteful, and useless act, as set forth below.

 Wolin

         155.   Wolin serves as Covetrus’s CEO, and therefore is not independent under NASDAQ

 listing rules. As an employee, Wolin derives substantially all of his income from his employment


                                                   51
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 52 of 62 PageID #: 205




 with Covetrus, thus could not disinterestedly consider a demand for action that might require him

 to sue the directors that control his continued employment and/or fellow members of management

 with whom he works on a day-to-day basis. Moreover, as alleged herein, Wolin personally issued

 the misleading statements alleged herein. As a result, Wolin would be interested in a demand

 regarding his own wrongdoing and demand is futile as to him.

 Wolin, Paladino, Ellinger, Helton, Laskawy, Manoff

        156.     Wolin, Paladino, Ellinger, Helton, Laskawy, and Manoff were appointed to the

 Board by Henry Schein in connection with the spin-off and merger. Therefore, they are beholden

 to Defendant Henry Schein and could not disinterestedly consider a demand to institute action

 against Defendant Henry Schein for the onerous terms of the TSAs or for the misleading statements

 regarding the state of Covetrus’s affairs when the Company began operating, including that

 integration was purportedly complete. As a result, Wolin, Paladino, Ellinger, Helton, Laskawy,

 and Manoff would be interested in a demand regarding his own wrongdoing and demand is futile

 as to him.

        157.    Similarly, Laskawy and Paladino have served, and currently serve, together on the

 board of directors of Defendant Henry Schein. Thus, they cannot disinterestedly consider a demand

 to sue each other or Defendant Henry Schein, which may threaten their directorship on the boards

 of Covetrus and of Henry Schein.

 Helton, Manoff, and McNamara

        158.    Helton, Manoff, and McNamara served as the members of the Audit Committee at

 relevant times. As such, they are responsible for the effectiveness of the Company’s internal

 controls, the integrity of its financial statements, and its compliance with laws and regulations. In

 their capacities as Audit Committee members, Helton, Manoff, and McNamara reviewed and




                                                  52
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 53 of 62 PageID #: 206




 approved the disclosures regarding the Company’s integration efforts. As alleged herein, Helton,

 Manoff, and McNamara failed to ensure the integrity of the Company’s internal controls, allowing

 the materially misleading statements to be disseminated in Covetrus’s SEC filings and other

 disclosures. Thus, Helton, Manoff, and McNamara breached their fiduciary duties and are not

 disinterested, and demand is excused as to them.

 McNamara and Sachdev

        159.    McNamara and Sachdev served as directors of VFC prior to its merger with HS

 Spinco, and therefore knew or should have known that the VFC’s own business lines were not

 integrated prior to the merger. Moreover, due to their service on the board of directors of VFC,

 they could not disinterestedly consider a demand to sue each other or to sue Defendants B. Shaw

 and D. Shaw, who cofounded VFC.

                                            FIRST CLAIM

               Against the Individual Defendants for Breach of Fiduciary Duties

        160.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        161.    Each Individual Defendant owed to the Company the duty to exercise candor, good

 faith, and loyalty in the management and administration of Covetrus’s business and affairs,

 particularly with respect to issues as fundamental as public disclosures.

        162.    Each of the Individual Defendants violated and breached their fiduciary duties of

 candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        163.    The Individual Defendants’ conduct set forth herein was due to their intentional or

 reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

 Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

 rights and interests of Covetrus.


                                                 53
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 54 of 62 PageID #: 207




         164.    In breach of their fiduciary duties, the Individual Defendants failed to maintain an

 adequate system of oversight, disclosure controls and procedures, and internal controls.

         165.    In further breach of their fiduciary duties, the Individual Defendants entered into

 TSAs with Defendant Henry Schein which both charged excessive rates for services and extended

 longer than necessary, such that Covetrus was still obligated to make payments to Defendant Henry

 Schein under some TSAs for redundant services even after Covetrus had established its own

 internal capabilities.

         166.    In breach of their fiduciary duties owed to Covetrus, the Individual Defendants

 willfully or recklessly caused the Company to make false and/or misleading statements and/or

 omissions of material fact that failed to disclose, inter alia: (1) the integration of HSAH and VFC

 had not occurred prior to Covetrus beginning operations; (2) not only had the touted integrations

 not happened at the time the statements were made, but there was also no actual plan to integrate

 them effectively; and (3) as a result of the foregoing, the efficiencies that were being promoted

 from the merger of HSAH and VFC did not exist and Covetrus was not going to realize or benefit

 from those purported efficiencies in the foreseeable future; (4) Covetrus would require millions of

 dollars in infrastructure investments related to Covetrus’s software platforms and supply chain and

 inventory management services; (5) the expenses related to Covetrus’s TSAs with Henry Schein

 had been significantly understated; and (6) the Company failed to maintain internal controls. As a

 result of the foregoing, the Company’s public statements were materially false and misleading at

 all relevant times.

         167.    The Individual Defendants further failed to correct and/or caused the Company to

 fail to correct the false and/or misleading statements and/or omissions of material fact.




                                                  54
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 55 of 62 PageID #: 208




         168.    The Individual Defendants had actual or constructive knowledge that the Company

 issued materially false and misleading statements, and they failed to correct the Company’s public

 statements and representations. The Individual Defendants had actual knowledge of the

 misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard

 for the truth, in that they failed to ascertain and to disclose such facts, even though such facts were

 available to them. Such material misrepresentations and omissions were committed knowingly or

 recklessly.

         169.    The Individual Defendants had actual or constructive knowledge that they had

 caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

 maintain internal controls. The Individual Defendants had actual knowledge that the Company was

 engaging in the fraudulent schemes set forth herein, and that internal controls were not adequately

 maintained, or acted with reckless disregard for the truth, in that they caused the Company to

 improperly engage in the fraudulent schemes and to fail to maintain adequate internal controls,

 even though such facts were available to them. Such improper conduct was committed knowingly

 or recklessly and for the purpose and effect of artificially inflating the price of Covetrus’s securities

 and disguising insider sales.

         170.    These actions were not a good-faith exercise of prudent business judgment to

 protect and promote the Company’s corporate interests.

         171.    As a direct and proximate result of the Individual Defendants’ breaches of their

 fiduciary obligations, Covetrus has sustained and continues to sustain significant damages. As a

 result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

         172.    Plaintiff on behalf of Covetrus has no adequate remedy at law.




                                                    55
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 56 of 62 PageID #: 209




                                            SECOND CLAIM

                   Against the Individual Defendants for Unjust Enrichment

        173.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        174.    By their wrongful acts, violations of law, and false and misleading statements and

 omissions of material fact that they made and/or caused to be made, the Individual Defendants and

 Defendant Henry Schein were unjustly enriched at the expense, to the detriment, of Covetrus.

        175.    The Individual Defendants either benefitted financially from the improper conduct

 and their engaging in lucrative insider transactions tied to the false and misleading statements, or

 received bonuses, stock options, or similar compensation from Covetrus that was tied to the

 performance or artificially inflated valuation of Covetrus, or received compensation that was

 unjust in light of the Individual Defendants’ bad faith conduct.

        176.    Plaintiff, as a shareholder and a representative of Covetrus, seeks restitution from

 the Individual Defendants and seeks an order from this Court disgorging all profits, including from

 insider transactions, benefits, and other compensation, including any performance-based or

 valuation-based compensation, obtained by the Individual Defendants and due to their wrongful

 conduct and breach of their fiduciary and contractual duties.

        177.    Plaintiff on behalf of Covetrus has no adequate remedy at law.

                                            THIRD CLAIM

                            Against Defendant Atkins – Brophy Claim

        178.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above, as though fully set forth herein.

        179.    As alleged above, Atkins is a fiduciary of Covetrus, possessed material, non-public

 information of Covetrus, and used that information improperly to profit from sales of Covetrus


                                                 56
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 57 of 62 PageID #: 210




 stock. When Atkins directed the stock sales set forth above, she was motivated to do so, in whole

 or in part, by the substance of the material, non-public information she possessed, and she acted

 with scienter.

        180.      When Atkins sold her Covetrus stock, she knew that the investing public was

 unaware of the negative material information that she possessed. She also knew that if the

 information were disclosed, the market price of Covetrus would be significantly lower. Atkins

 timed her stock sales to take advantage of the investing public’s ignorance of the concealed

 material facts and obtain a higher price for the stock she sold. She thereby benefitted by

 misappropriating Covetrus’s non-public information.

        181.      Plaintiff has no adequate remedy at law.

                                            FOURTH CLAIM

     Against Defendants B. Shaw, Komola, Paladino, and Henry Schein for Contribution
                    Under Sections 10(b) and 21D of the Exchange Act

        182.      Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        183.      Covetrus, along with Defendants B. Shaw, Komola, Paladino, and Henry Schein

 are named as defendants in the Securities Class Action, which asserts claims under the federal

 securities laws for violations of Sections 10(b) and SEC Rule 10b-5 promulgated thereunder

 against all of them, and for violations of Section 20(a) of the Exchange Act, against Defendants B.

 Shaw, Komola, and Paladino. If and when the Company is found liable in the Securities Class

 Action for these violations of the federal securities laws, the Company’s liability will be in whole

 or in part due to Defendants B. Shaw’s, Komola’s, and Paladino’s, willful and/or reckless

 violations of their obligations as the Company’s officers and/or directors of Covetrus, and

 Defendant Henry Schein’s aiding and abetting thereof. The Company is entitled to contribution



                                                   57
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 58 of 62 PageID #: 211




 and indemnification from these Defendants in connection with all claims that have been, are, or

 may be asserted against the Company by virtue of their wrongdoing.

        184.    Defendants B. Shaw, Komola, Paladino, because of their positions of control and

 authority as the Company’s officers and/or directors of Covetrus, were able to and did, directly

 and/or indirectly, exercise control over the business and corporate affairs of Covetrus, including

 the wrongful acts complained of herein and in the Securities Class Action.

        185.    Accordingly, Defendants B. Shaw, Komola, Paladino, and Henry Schein are liable

 under 15 U.S.C. § 78j(b), which creates a private right of action for contribution, and Section 21D

 of the Exchange Act, 15 U.S.C. § 78u-4(f), which governs the application of a private right of

 action for contribution arising out of violations of the Exchange Act.

        186.    As such, Covetrus is entitled to receive all appropriate contribution or

 indemnification from Defendants B. Shaw, Komola, Paladino, and Henry Schein.

                                            FIFTH CLAIM

     Against Defendant Henry Schein for Aiding and Abetting Breach of Fiduciary Duty

        187.    Plaintiff incorporates by reference and realleges each and every allegation set forth

 above, as though fully set forth herein.

        188.    Defendant Henry Schein aided and abetted the Individual Defendants who breached

 their fiduciary duty to Covetrus.

        189.    Defendant Henry Schein’s misconduct resulted in continuous, connected, and

 ongoing harm to the Company.

        190.    Specifically, Defendant Henry Schein promoted the formation of Covetrus by

 issuing its own false and misleading statements concerning Covetrus’s operations and business

 prospects, including the level of integration Covetrus would benefit from. Moreover, Defendant

 Henry Schein formed, controlled, and operated HS Spinco, Covetrus’s predecessor, and caused


                                                 58
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 59 of 62 PageID #: 212




 HS Spinco to file Registration Statements with the SEC which contained false and misleading

 statements promoting Covetrus’s future operations and prospects, including the level of integration

 Covetrus would benefit from.

        191.    Defendant Henry Schein is jointly and severally liable to the same extent as any

 other Individual Defendant is liable for breaches of fiduciary duty as set forth herein or violations

 of any other laws.

        192.    As a direct and proximate result of Defendant Henry Schein’s aiding and abetting

 of Covetrus’s directors’ and officers’ breaches of duty alleged herein, Covetrus has sustained and

 will continue to sustain substantial damages.

        193.    Plaintiff on behalf of Covetrus has no adequate remedy at law.

                                      PRAYER FOR RELIEF

        FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

 Individual Defendants as follows:

                (a)     Declaring that Plaintiff may maintain this action on behalf of Covetrus, and

 that Plaintiff is an adequate representative of the Company;

                (b)     Declaring that the Individual Defendants have breached, and/or aided and

 abetted the breach of, their fiduciary duties to Covetrus;

                (c)     Declaring that Defendant Henry Schein has aided and abetted the breach of,

 the Individual Defendants’ fiduciary duties to Covetrus;

                (d)     Determining and awarding to Covetrus the damages sustained by it as a

 result of the violations set forth above from each of the Individual Defendants and Defendant

 Henry Schein, jointly and severally, together with pre-judgment and post-judgment interest

 thereon;

                (e)     Directing Covetrus and the Individual Defendants to take all necessary


                                                  59
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 60 of 62 PageID #: 213




 actions to reform and improve its corporate governance and internal procedures to comply with

 applicable laws and to protect Covetrus and its shareholders from a repeat of the damaging events

 described herein, including, but not limited to, putting forward for shareholder vote the following

 resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation and the

 following actions as may be necessary to ensure proper corporate governance policies:

                       1. a proposal to strengthen the Board’s supervision of operations and develop

             and implement procedures for greater shareholder input into the policies and

             guidelines of the Board;

                       2. a provision to permit the shareholders of Covetrus to nominate at least five

             candidates for election to the Board; and

                       3. a proposal to ensure the establishment of effective oversight of compliance

             with applicable laws, rules, and regulations.

                 (f)      Awarding Covetrus restitution from the Individual Defendants, and each of

 them;

                (g)       Awarding Plaintiff the costs and disbursements of this action, including

 reasonable attorneys’ and experts’ fees, costs, and expenses; and

                (h)       Granting such other and further relief as the Court may deem just and

 proper.

                                           JURY DEMAND

 Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.




                                                   60
Case 2:21-cv-00627-GRB-RLM Document 1 Filed 02/05/21 Page 61 of 62 PageID #: 214




       Dated: February 5, 2021              Respectfully submitted,

                                       By: s/ Benjamin I. Sachs-Michaels

                                            GLANCY PRONGAY & MURRAY LLP
                                            Benjamin I. Sachs-Michaels
                                            712 Fifth Avenue, 31st Floor
                                            New York, NY 10019
                                            Telephone: (212) 935-7400
                                            Facsimile: (212) 753-3630
                                            E-mail: bsachsmichaels@glancylaw.com

                                                   -and-

                                            Robert V. Prongay
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, California 90067
                                            Telephone: (310) 201-9150
                                            E-mail: rprongay@glancylaw.com

                                            Attorneys for Plaintiff Jack Garnsey




                                       61
  
                           
          Case 2:21-cv-00627-GRB-RLM           Document 1 Filed 02/05/21 Page 62 of 62 PageID #: 215




                                                     9(5,),&$7,21

                      ,   -DFN *DUQVH\          DP           D SODLQWLII WKH          ZLWKLQ   DFWLRQ ,
             KDYH UHYLHZHG WKH DOOHJDWLRQV            PDGH       LQ       WKLV  VKDUHKROGHU     GHULYDWLYH
             FRPSODLQW NQRZ WKH FRQWHQWV WKHUHRI          DQG DXWKRUL]H      LWV   ILOLQJ  7R     WKRVH
             DOOHJDWLRQV RI ZKLFK , KDYH SHUVRQDO NQRZOHGJH , EHOLHYH WKRVH DOOHJDWLRQV WR EH
             WUXH $V WR WKRVH DOOHJDWLRQV RI ZKLFK , GR QRW KDYH SHUVRQDO NQRZOHGJH , UHO\ XSRQ
             P\ FRXQVHO DQG WKHLU LQYHVWLJDWLRQ DQG EHOLHYH WKHP WR EH WUXH

                    , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ LV WUXH DQG FRUUHFW ([HFXWHG WKLV BWK
                     
             GD\ RI BBBBBBBBBB 
                                                             BBBBBBBBB
                                           +BDL (BSOTFZ
